DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Peder M. Jacobson on December 31, 2021.

	The application has been amended as follows:

In claim 1, line 12, --and wherein distance between the satellites is determined in support of navigation and/or geodesy-- has been inserted after “other”.

	
Allowable Subject Matter
3.	Claims 1-19 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a plurality of MEO satellites (in a height of 10,000 km to 30,000 km), each comprising a dedicated clock, which are arranged in a distributed manner on orbital planes and orbit the Earth, and a plurality of LEO satellites and/or a plurality of ground stations, wherein each MEO satellite comprises optical terminals for .

Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination a plurality of MEO satellites (in a height of 10,000 km to 30,000 km), each comprising a dedicated clock, which are arranged in a distributed manner on orbital planes and orbit the Earth, wherein a plurality of MEO satellites are located in each orbital plane, and a plurality of LEO satellites and/or a plurality of ground stations, wherein each MEO satellite comprises optical terminals for bidirectional transmission of optical free-space signals by means of lasers, and wherein, by means of the optical free-beam signals, the clocks of the MEO satellites are synchronized with each other for each orbital plane at an orbital plane time applicable to this orbital plane and wherein the MEO satellites transmit radio signals for navigation and synchronize these with the highly stable optical clock signals by means of a frequency comb.

Regarding claim 19, the prior art of record fails to teach or suggest alone, or in combination  a plurality of MEO satellites in a height of 10,000 km to 30,000 km), each comprising a dedicated clock, which are arranged in a distributed manner on orbital planes and orbit the Earth, wherein a plurality of MEO satellites are located in each orbital plane, and a plurality of LEO satellites and/or a plurality of ground stations, wherein each MEO satellite comprises optical terminals for bidirectional transmission of optical free-space signals by means of lasers, and wherein, by means of the optical free-beam signals, the clocks of the MEO satellites are synchronized with each other for each orbital plane at an orbital plane time applicable to this orbital plane and wherein the orbital plane times in the individual orbital 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648